DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 19 are canceled.  Claims 11-18 and 20 remain withdrawn from consideration.  Claims 1-4 and 6-10 are under examination.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) – New Matter:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The amendment of 27 April 2022 provides independent claim 1 as reciting “wherein the normalized pre-implant levels and post-implant levels comprise an AUC value of about 0.90 or greater.”  In the remarks received 27 April 2022, Applicant points to Table 8 and paragraph [0040] in support of the new claim language.  However, Table 8 and paragraph [0040] report AUC values of 0.90 or greater only for the combination of α-CTX and IL-6, and only when using the Random Forest Classification method.  One can see in Tables 4, 5, 7, and 9 that AUC values of less than 0.90 were found for other markers and/or methods.  Accordingly, the claims’ recitation of an AUC value of about 0.90 or greater for any/all of the recited biomarkers, and for any/all methods of classification are not adequately described in the specification as originally filed.

35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment of 27 April 2022 provides independent claim 1 as reciting “wherein the normalized pre-implant levels and post-implant levels comprise an AUC value of about 0.90 or greater.”  This is tantamount to a diagnosis or selection of a patient population suffering from peri-implant osteolysis.  However, the preamble of the claims recite a method of measuring, not a method of diagnosing/selecting.  The recitation of a method of measuring combined with a recitation of a result renders the claims vague and indefinite, as it is no longer clear what the method claims are directed to or what the method claims are required to accomplish.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldring et al. (US 2016/0281165 A1; published 29 September 2016) in view of Sumner et al. (2014, Clin. Orthop. Relat. Res. 472:3728-3739; of record), Schneider et al. (1998, J. Arthroplast. 13(6):687-692), and Cloos et al. (2000, Biochem. J. 345:473-480; of record).  The rejection is maintained for reason of record and for the reasons set forth below.  The rejection of record is reproduced below for convenience, and updated to address the new claim limitations.
Goldring et al. teach methods of measuring a panel of biomarkers in a subject suspected of being at risk for peri-implant osteolysis, the method comprising obtaining a biological sample from the subject and measuring a level of at least two biomarkers in a biomarker panel in the sample, wherein the biomarker sample comprises IL-6 and IL-8.  See abstract; [0004]; [0022]; [0026].  Measurement of the biomarkers prior to implant surgery as well as comparison of pre-and post-implant levels are taught at [0104].  Goldring et al. explain that peri-implant osteolysis is characterized by bone loss.  See [0004].
Goldring et al. do not teach measurement of α-CTX, β-CTX, OPG, DPD, or NTX.  Goldring et al. also do not teach measurement in urine samples, or normalization to urinary creatinine levels, or comparison of normalized pre-implant levels with normalized post-implant levels.  However, such was known in the prior art.  For example, Sumner et al. review many papers that researched biomarkers that may be useful in enhance early detection of aseptic loosening or osteolysis.  These included CTX-1, OPG, DPD (termed DPYD by Sumner et al.), and NTX in addition to IL-6 and IL-8.  Some of the biomarkers were detected in urine.  See Tables 1-5.  Schneider et al. also measured NTX in urine and DPYD in serum in subjects suspected of being at risk for peri-implant osteolysis.  See abstract. Schneider et al. corrected urinary protein levels by comparing to creatinine, followed by comparison of normalized pre-implant levels to normalized post-implant levels, which has long been standard for urinary protein analysis.  See p. 689.  Finally, Cloos et al. teach that CTX-1 can be isomerized (α) or non-isomerized (β), and that both can be detected in urine as markers of bone loss.  See abstract.
Goldring et al. also do not recite AUC levels.  However, since the combined references teach measuring the same biomarkers in subjects having peri-implant osteolysis, the ordinary skilled artisan would have expected that the normalized pre-implant levels and post-implant levels would have had an AUC value of 0.90 or greater as an inherent characteristic, even if the references did not perform such statistical calculations, or report such.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the method of measuring a panel of biomarkers in a biological sample from a subject at risk of peri-implant osteolysis, wherein the panel included IL-6 and IL-8 as taught by Goldring et al. by including biomarkers OPG, DPD, NTX, α-CTX, and β-CTX as suggested by Sumner et al., Schneider et al., and Cloos et al. with a reasonable expectation of success.  The motivation to do so would have been apparent to the ordinary skilled artisan, since inclusion of more biomarkers may allow for a more accurate assessment of bone loss.  As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Applicant’s arguments (pp. 1-2 of remarks received 27 April 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that none of the references teach or recite an AUC value of about 0.90 or greater.  This has been fully considered but is not found to be persuasive.  The combined references suggest measuring the same biomarkers in the same patient population.  Whether or not they subjected their data to the same statistical test does not negate the fact that they must have obtained the same data.  These same data would have had the same AUC values as an inherent characteristic if the statistical calculations had been performed.  It is noted that the claims do not recite an active step of performing statistical analysis, but rather just state that the data have the recited statistical values.  Such is what the combined prior art teaches.
Applicant disagrees with the rejection’s statement that the selection of α-CTX and IL-6 from an infinite list of biomarkers is obvious absent evidence of unexpected results.  Applicant notes that Sumner concludes there are no validated biomarkers for the early diagnosis of wear and tribocorrosion in joint arthroplasty, and that it is not possible to correlate these diseases with specific biomarkers (abstract, p. 3731 right col. 1st para.).  Applicant urges that such renders the correlation unpredictable.  Applicant further argues that Sumner teaches away from the use of individual biomarkers in their statement that biomarker panels may have greater potential.  Applicant concludes that the ordinary skilled artisan would not have been motivated to select α-CTX and IL-6 from an infinite list of biomarkers with any reasonable expectation of success based on Sumner.
This has been fully considered but is not found to be persuasive.  Sumner does not provide an infinite list of biomarkers but rather focused on 35 biomarkers (abstract), an easy number of biomarkers to assess in the high through-put laboratories available to the ordinary skilled artisan at the time of the invention.  Furthermore, while Sumner states there are no validated biomarkers (a high bar in the scientific community), they do state that there are some promising leads, which would have provided the legal requirement of a reasonable expectation of success.  Furthermore, Cloos points to urinary α-CTX levels as a biomarker of bone loss.  The claimed methods recite open claim language, which encompasses an infinite number of biomarkers, while requiring that α-CTX and IL-6 are at least two of them.  Given these facts, the combined references suggest the claimed methods with a reasonable expectation of success. 
Applicant argues that the instant application discloses a study designed to discover biomarkers that differentiate patients who develop osteolysis from those who do not.  Applicant urges that there was a surprising finding that among a panel of biomarkers, α-CTX and IL-6 were found to have the highest accuracy in identifying these patients, referring to Table 8 and paragraph [0043].  Applicant further contends that this finding is attributed to the use of pre-operative normalized data to show post-operative differences between groups, and that this methodology accounted for pre-existing patient factors in contributing to the development of osteolysis.  Applicant points to Table 8 as demonstrating a high degree of accuracy, sensitivity, and AUC of a limited panel of α-CTX and IL-6.  Applicant concludes that a prima facie case of obviousness does not exist and that a showing of unexpected results is present.
This has been fully considered but is not found to be persuasive.  Table 6 of the specification indicates that the full panel of all seven biomarkers yielded the same results for the normalized pre-operative data when investigated using the Random Forest Classification method.  Furthermore, only normalized pre-operative data investigated using the Random Forest Classification method yielded such high predictability factors.  Note Tables 7 and 9, which did not yield such high predictability numbers when the data were analyzed differently.  The claims are not limited to the panel of seven biomarkers in view of the open claim language, although they do require α-CTX and IL-6 to be at least two of the biomarkers.  Also, no statistical calculation methods are recited.  Accordingly, the assertion of unexpected results is not commensurate in scope with the claims.
For all of these reasons, the rejection is maintained.  

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
05 May 2022